Citation Nr: 1755249	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-59 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's psychiatric disability has been manifested by symptoms that have resulted in reduced reliability and productivity, but have not resulted in occupational and social impairment with deficiencies in most areas (such as work, family relations, judgment, thinking, or mood).


CONCLUSION OF LAW

The criteria for a rating for PTSD in excess of 50 percent have not all been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Service connection was established for PTSD in a July 2009 rating decision and an in initial disability rating of 30 percent was assigned.  Pursuant to a claim for an increase, in November 2011, the RO increased the rating to 50 percent, effective September 30, 2010.  VA received the current claim for an increase in January 2015.  
V
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 
The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment  38 C F R § 4.126 (2017).  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Analysis

The Veteran asserts that his PTSD symptoms are more severely disabling than the current 50 percent rating reflects and seeks an increased 70 percent rating for PTSD.  Specifically, in his November 2016 VAF 9, Appeal to Board of Veterans Appeal, the Veteran reported symptoms of difficulty sleeping, daily flashbacks, mood swings, and episodes of spatial disorientation, and contends such symptomatology more nearly approximates a 70 percent disability rating.

Pertinent evidence of record includes VA treatment records and VA examinations.  VA treatment records show treatment for PTSD to include cognitive therapy.  Therapy notes show that the Veteran was well groomed, cooperative, oriented to time and place, alert, and denied suicidal and homicidal ideation.  VA treatment records and therapy notes show the Veteran stated he experienced frequent nightmares, flashbacks, difficulty sleeping, and emotional distress about Vietnam.  It was noted that his memory was observed to be adequate for treatment.  

The Veteran was afforded VA PTSD examinations in April 2015 and November 2016.  The examination reports indicate that the examiners reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The examiners opined that there was occupational and social impairment with reduced reliability and productivity.  The examiners' reports reflect that the Veteran presented with symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  There was no evidence of hallucinations or delusions, impaired thinking or impaired judgment.  

On examination in April 2015, his mood was observed as mildly anxious, and affect was observed as full range.  He was alert and oriented and speech was fluent.  On examination in November 2016, his mood was dysphoric and affect was sad.  His thought process was logical and coherent.  Unlike on examination in April 2015, the November 2016 VA examiner opined Axis I diagnosis included major depressive disorder and determined that symptoms of depressed mood, decreased feelings of hope and worth at times, low energy and motivation, isolation, less interest in activities, decreased appetite, tearfulness, irritability, difficulty concentrating and difficulty sleeping are attributable to depression.  The examiner concluded that depression appeared related to PTSD.  The Board therefore concludes that all of the symptoms attributed to his depressive disorder are inseparable from his PTSD and has attributed all of those symptoms in determining what rating is appropriate for PTSD.  The Veteran reported having been married and divorced twice and having three children and three grandchildren and also that his daughter lived with him.  These relationships were described as fairly good.  He reported having two close friends as well as casual friends of whom he visits with weekly to monthly.  He also reported a close relationship with his brother of whom he visits once every two weeks.  The Veteran described activities to include cooking, cleaning, gardening, and caring for his dog.  He also attends church weekly and volunteers at the senior center there.

Occupationally, the was last employed as a warehouse manager for an interior design company for 10 years, and stopped working in 2009.  The Veteran did not describe symptoms that impacted his employment or having had missed work as a result of PTSD.  He reported having experienced irritability and mild problems with concentration, but explained that this symptomatology had minimal impact on his job performance.

Given the above, the Board finds that the most probative evidence of record shows that for the period on appeal, the criteria for a rating higher than 50 percent were not approximated.  The Veteran's main symptoms during this period were anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board acknowledges that the April 2015 examination report indicates the examiner concluded that the Veteran has increased severity of PTSD symptomatology since his last VA examination.  Additionally, on his November 2016 VA Form 9, Appeal to Board of Veterans' Appeals, he reported having episodes of spatial disorientation, which are listed under the 70 percent criteria, however the evidence of record, medical or by the Veteran's own reported history, does not show that the Veteran has demonstrated the particular symptom associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Additionally, the Veteran acted appropriately during the VA examinations.  There is also no evidence of gross impairment in thought processes, an inability to perform activities of daily living, or disorientation.  Difficulty with concentration was also reported during the VA examinations as mildly impaired.  However, the observations noted by the examiners found no objective evidence of suicidal ideation, obsessional rituals, neglect of personal appearance and hygiene or persistent danger in hurting himself or others.  Additionally, the record does not establish that the Veteran experienced difficulty functioning independently, appropriately, and effectively.  

Further, the April 2015 and November 2016 VA examiners indicated that the Veteran was fully oriented and demonstrated adequate insight and judgment, as well as clear thought and communication.  Review of the evidence does not show that the Veteran's PTSD impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation that interfered with routine activities.  The Board finds that the probative evidence of record supports the assignment of a 50 percent evaluation, which is warranted for occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  

The Board has considered whether the evidence supports a rating of 100 percent, but finds that it does not.  The Board acknowledges the Veteran's statements describing his symptoms of anger, irritability, anxiety, panic attacks, nightmares, difficulty sleeping, intrusive thoughts, poor concentration, and memory problems due to his PTSD symptoms, which caused him to avoid others.  However, the evidence establishes that the Veteran has maintained relationships with his children and others despite his statements suggesting that his anger and irritability prevented him from maintaining family and interpersonal relationships.  Specifically, the Veteran reported that he was dating someone for 5 years and he described the relationship as fairly good.  He also reported having close and casual friendships with those he visits routinely and also weekly involvement with church activities.  The Board finds that he has some social relationships with family and friends and has indicated that that he did maintain employment for 10 years without PTSD symptomatology impacting his occupational productivity.  The Board notes the Veteran maintained steady employment for 10 years and retired as a result of being laid off, reasons other than that related to PTSD symptomatology.  He is also able to function on a daily basis, to include cooking, cleaning, and yard work.  Therefore, the Veteran's symptoms and overall impairment does not more nearly approximate total occupational and social impairment.  Additionally, the April 2015 and November 2016 VA examiners found that the Veteran was able to manage his own financial affairs and each summarized the Veteran's level of impairment as being such that he has had only occupational and social impairment with reduced reliability and productivity.  This level of functioning more nearly approximates the criteria for a 50 percent rating.  Thus, the evidence does not demonstrate that the Veteran experiences deficiencies in most areas as is required for a rating higher than 50 percent.

Finally, as discussed, the November 2016 VA examiner found that the Veteran's diagnosed major depressive disorder was related to PTSD and described symptoms of the condition that are the same as those related to PTSD.  For purposes of this decision, the Board attributes all psychiatric impairment as being of service-connected origin.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and that attributed to a non-service-connected disability in the absence of medical evidence which does so).


III.  Extraschedular

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of PTSD, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case, the June 2015 rating decision on appeal also denied entitlement to a TDIU.  However, neither the Veteran nor the record has appealed that determination nor raised the question of unemployability due to service-connected disability.  As discussed above, on VA examinations in April 2015 and November 2016, the Veteran stated that he was unemployed for reasons unrelated to PTSD and also that his symptomatology did not impact his employment.  Therefore no further discussion of a TDIU is necessary.  


ORDER

An increased disability rating in excess of 50 percent for PTSD is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


